Citation Nr: 1028458	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-17 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for service-connected herniated disc S1, status post laminectomy 
and discectomy.  

2.  Entitlement to service connection for radiculopathy of the 
right lower extremity, to include as secondary to service-
connected herniated disc. 

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).

4.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1987 to December 
1989.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The record reflects that the Veteran submitted additional 
evidence to the Board accompanied by a waiver of initial review 
by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking an increased disability 
rating for herniated disc S1, status post laminectomy and 
discectomy, as well as service connection for radiculopathy of 
the right lower extremity secondary to his back disability.  He 
was afforded a VA examination in April 2004, in which he reported 
back pain at least two times per week with intermittent flares 
lasting up to two weeks, during which he had to reduce his 
activity.  The Veteran stated that he was able to continue all of 
his activities around the house, including light lifting and 
carrying, twisting, bending, probing, pushing, and all repetitive 
movements.  He denied bowel or bladder problems.  On examination, 
there was forward flexion in the lumbar spine to 85 degrees.  
However, the examiner stated that "it is within reason to 
believe that this patient has lost between 25 and 30 percent of 
his range of motion, strength, coordination, and fatigability in 
the lumbar spine and left leg."  There were no deficits or 
radicular symptoms in the right leg.  The examiner concluded that 
the Veteran's disabilities would affect his ability to perform 
heavy labor, but he would not be precluded from doing sedentary 
work.  

In his May 2005 notice of disagreement, the Veteran stated that 
his disability had worsened since the examination and that he had 
missed 4 months from work due to his back disability.  In a 
statement accompanying his May 2006 Substantive Appeal, the 
Veteran reported that he experiences pain in his back and legs on 
a daily basis.  He stated repeatedly that he is unable to perform 
manual labor because of his back disability, and he claimed that 
he lost a job in 2004 because his disabilities prevented him from 
working.  The Veteran reiterated and expounded upon these claims 
in a July 2009 letter to VA, in which he asserted that he cannot 
do any strenuous activity and that he lies in bed all day.  He 
states that, although he has not been prescribed bed rest, he has 
been told by VA providers that lying in bed will help his back.  

The claims file contains VA outpatient treatment records 
submitted to the Board by the Veteran.  These records reflect 
that he sought treatment in October 2008, when he reported that 
he had acute back pain since a fall two weeks earlier.  In 
November 2008, he reported that his low back pain and left leg 
radiculopathy were getting worse.  He also reported that he was 
experiencing increased urinary urgency and frequency with 
incontinence.  The Veteran requested a surgical consult.  In 
December 2008, he was evaluated in the neurosurgical clinic, 
where he reported severe low back pain with persistent numbness 
in the left leg and urine leakage.  The examiner noted that the 
"motion of the lumbar spine is almost nonexistent because of 
pain."  Reflexes were absent at the ankles, and the sensory 
examination showed decreased pinprick in the entire left leg, 
except for the S1 are of the foot.  An MRI showed degenerative 
changes in the canal as well as a bulge at L5-S1 which contacted 
the nerve root.  

The Board notes that the Veteran has not had a thorough 
examination of his back disability for rating purposes in more 
than 6 years.  Although the mere passage of time is not 
sufficient to require a new medical examination, (Palczewski v. 
Nicholson, 21 Vet. App. 174, 180 (2007)), in this case the 
Veteran asserts that his disability has worsened markedly since 
the last examination.  His contentions appear to be supported by 
the outpatient treatment records.  Therefore, another examination 
is required to determine the current severity of the Veteran's 
back disability and associated symptomatology.  The issue of 
service connection for radiculopathy of the right lower extremity 
is related to the Veteran's back disability, and a Board action 
on that claim would be premature at this time.  Hence, a remand 
of this matter is warranted, as well.

TDIU is an element of all appeals of an initial or increased 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is 
granted where a Veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16.

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the veteran is 
entitled to a total rating for compensation purposes based on 
individual unemployability (TDIU).  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  Each of these requirements is 
satisfied in the present case.  The Veteran has repeatedly 
asserted that he is unable to maintain gainful employment due to 
his service-connected back disability. 

VA regulations allow for the assignment of a TDIU rating when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and the 
veteran has certain combinations of ratings for service-connected 
disabilities.  If there is only one such disability, that 
disability must be ratable at 60 percent or more. If there are 
two or more disabilities, there must be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).
Although the Veteran does not currently meet the percentage 
requirements for a TDIU under 38 C.F.R. § 4.16(a), VA policy is 
to grant a TDIU in all cases where service connected disabilities 
preclude gainful employment, regardless of the percentage 
evaluations.  38 C.F.R. § 4.16(b).  However, the Board is 
prohibited from assigning a TDIU on the basis of 38 C.F.R. § 
4.16(b) in the first instance without ensuring that the claim is 
referred to VA's Director of Compensation and Pension (C&P) for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

When the AMC/RO concludes development, TDIU, including schedular 
and extraschedular consideration, must be readjudicated as one 
claim. 

The Veteran is also seeking an increased disability rating for 
depressive disorder.  The record reflects that service connection 
for depressive disorder was granted in a March 2005 rating 
decision, and an initial 10 percent rating was assigned.  In May 
2005, the Veteran filed a notice of disagreement with the 
assigned rating.  It does not appear that any action has been 
taken with respect to this claim since May 2005.  

Where a notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  The claim is being remanded for issuance of a 
statement of the case and to give the Veteran the opportunity to 
complete an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

1.	Issue a statement of the case to the 
Veteran and his representative on the issue 
of entitlement to an initial disability 
rating in excess of 10 percent for 
depressive disorder.  The Veteran should be 
informed of the requirements to perfect an 
appeal with respect to this issue.  Then, 
only if the appeal is timely perfected, 
the issue should be certified to the Board 
for further appellate consideration.

2.	Provide the Veteran and his representative 
appropriate notice with respect to the TDIU 
claim.

3.	Schedule the Veteran for an appropriate VA 
examination of his back, to identify all 
orthopedic and neurological manifestations 
of the service-connected lumbar spine 
disorder.  The claims file must be made 
available to the examiner for review prior 
to the examination.  

With regard to the back: a complete 
description of his symptoms should be 
obtained from the Veteran.  All 
manifestations should be noted.  The 
examination report should specifically 
document range of motion and the effect of 
pain on motion.  For any diagnosed 
neurological disorder, the examiner must 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the disorder is 
related to the Veteran's lumbar spine 
disability.  The examiner should provide a 
rationale for all opinions given. 

With regard to any diagnosed disability of 
the right lower extremity, the examiner 
should offer an opinion as to whether it is 
at least as likely as not caused or 
aggravated by the service-connected back 
disability.  

The examiner(s) should describe the 
effects, if any, of the service-connected 
low back disability and any other service-
connected disabilities, on the Veteran's 
ability to work and provide an opinion as 
to whether it is at least as likely as 
not that the Veteran is unable to secure 
and follow a substantially gainful 
occupation by reason of his service-
connected disabilities.  The examiner 
should provide a clear rationale for the 
conclusion(s) reached and cite the evidence 
relied upon or rejected in forming an 
opinion.  If the physician cannot respond 
without resorting to speculation, he/she 
should so indicate this and explain the 
reason why an opinion would be speculative.  

4.	If it is found that the Veteran's service-
connected disabilities preclude gainful 
employment, the AMC/RO should refer the 
case to VA's Director of C&P for 
consideration of entitlement to a TDIU 
under the provisions of 38 C.F.R. § 
4.16(b).

5.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any 
claim remains denied, the RO should issue a 
supplemental statement of the case and 
afford the Veteran and his representative 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




